t c memo united_states tax_court agri-cal venture associates frederick h behrens tax_matters_partner et al petitioners v commissioner of internal revenue respondent docket nos filed date ' cases of the following petitioners have been consolidated herewith crop associates--1986 frederick h behrens tax_matters_partner docket no agri-venture fund frederick h behrens tax_matters_partner docket no houston farm associates-ii robert a wright tax_matters_partner docket no agri-venture associates frederick h behrens tax_matters_partner docket no dixie ventures-1985 frederick h behrens tax_matters_partner docket no texas farm venturers robert a wright tax_matters_partner docket no prior reports with respect to crop associates--1986 frederick h behrens tax_matters_partner v commissioner docket no appear pincite_tc_115 and tcmemo_2000_216 -- - five of the seven petitioners in these seven consolidated cases have raised the affirmative defense of statute_of_limitations those five petitioners argue that the notices of final_partnership_administrative_adjustment in question were not timely because they were issued after expiration of the sec a i r c assessment_period held in all five cases either a valid form p consent to extend the time to assess tax attributable to items of a partnership was signed by the tax_matters_partner or another person authorized in writing by the partnership to enter into such an agreement or no valid partnership return was filed that would fix the time to assess tax under sec a i r c steven mather and kenneth barish for petitioners william h quealy jr alice m harbutte henry t schafer guy glaser laurel robinson and ann durning for respondent table of contents memorandum findings_of_fact and opinion - tnc roduction ewe cc cc ww ew we et ee ew eee wee ew ee tweens generally applicable provisions of law i il iil ww wha ob kh oo w period of limitations applicable to assessment of partnership items eee ee ee te ee ees affirmative defense burden_of_proof importance of contract principles eee ee ee ee ee ees findings_of_fact eee ee ee ee eee ee ee we ew we ee ee ee ew wenn formation of ava certificate of limited_partnership eee eee ee ee ee ee ee ee ee agreement of limited_partnership amcor agreement to make amcor co-general partner amendment of ava certificate partnership reeturns ce eee ee et ee ee designation of tmp ee ee et ee te consent to extend the time to assess tax ava fpaa ll wc cc ct ew tw ww we tw ew we te te tt ts opinion ee ee ee ee ee ee ee we ew ew ee we we ew www werner nnn taxable_year eee ew we et ee wees inc roduction ee cw we eee et ee ew te ew ene requirement that partnership make a return signed by a partner eee ee we eee ee california revised limited_partnership act ava limited_partnership agreement d amcor was not a general_partner in the partnership on date ava’s other arguments c cece eee eee nee stipulation ee ee ee we eee agency eee ee eee ee ee ee ee eee et teens miscellaneous ee ee ee ee ee ee tes conclusion le et tt te ene taxable_year ee ee ee et ee tntroduction ee ee tt et ee ee code and regulations eee eee eee ee ee ee september letter designates tmp ava’s other arguments c cece eee eee nee conclusion cc ww ww ww wt ww www ww ee ws a b c d timelines of designation e vi vii ix page 1d faeet so a findings_of_fact ee ee ce et ee wt we wt wt wt we we w sec_38 b opinion ee ee te ew tt ww we wt we ww we we we te we we we ewe sec_39 introduction ec cc ww ww ww ew wt ew ww ee we ewe relevant law ee cw ww ww we ww ww ew eee discussion ce ccc we ww wt wt www ee te eww we wee a conclusioon ccc ccc www ww wt www ee we ww we twee hfa-ild ee et tt tt we tw ww te te we te tw tt tt te te tt wet tt te tt te a findings_of_fact ee ee ce et ee wt we wt wt wt we we ws a5 b opinion ee ee te ew tt ww we wt we ww we we we te we we we ewe sec_46 introduction ec cc ww ww ww ew wt ew ww ee we ewe amcor was not a partner ce ee cee ww ew tw wt ee 4’ agency ee eee ee eee ee ee ee et ete ee et ete eae authority of limited_partner conclusion ee cw ww wt tw ww wt ew ww we wee a a findings_of_fact ee ee ce et ee wt we wt wt wt we we w sec_49 formation of tfv ec et tw we tt ew ww we te agreement of limited_partnership agreement to make amcor co-general partner partnership returns cee eee ee ee ee ee ee ee designation of tmp ee ee ee et ee te ee consents ee www ww ww ee we ww wwe eee www weer eee een eee tfv fpaa l ll we ec tt tt tt tt we wt tt te te te tt et tt te te te tt w sec_53 b opinion ee ee te ew tt ww we wt we ww we we we te we we we ewe sec_53 taxable_year et tw we tw we taxable_year ee ew ew ww ww ww te conclusion ee ec ee ee ee ee ee ee ee ee eee eee _- _- memorandum findings_of_fact and opinion halpern judge i introduction this report concerns the affirmative defense of statute_of_limitations raised by five of the petitioners in these seven consolidated cases those five petitioners and respondent have agreed that at this time respondent will not claim fraud in response to such affirmative defense but may at some later time make such response no additional response by respondent will be necessary however since on the grounds before us we do not sustain any affirmative defense of statute_of_limitations the partnerships raising the affirmative defense of statute_of_limitations are agri-venture associates ava agri-venture fund avf houston farm associates ii hfa-ii dixie venture- dv-85 and texas farm venturers tfv the issues we must address are whether for with respect to ava and tfv and for with respect to hfa-ii a valid partnership return was filed which would fix the period provided for in section a for assessing any_tax and for with frederick h behrens tax_matters_partner is petitioner in three of those five cases and robert a wright tax_matters_partner is petitioner in the other two to avoid confusion in the discussion that follows we will use the name of the partnership rather than the name of the tax_matters_partner to refer to the petitioner in each case for instance we will refer to the petitioner in agri-ventures associates frederick h behrens tax_matters_partner as agri-ventures associates ava -- - respect to ava avf dv-85 hfa-ii and tfv a valid form 872-p consent to extend the time to assess tax attributable to items of partnership form 872-p was executed by a person with the authority to bind the partnership pursuant to section b b for convenience and clarity we set forth separately our findings_of_fact and opinion with respect to each of the five partnerships sometimes collectively the partnerships we precede that discussion however with a discussion of certain provisions of law applicable generally with respect to the partnerships unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure il generally applicable provisions of law a period of limitations applicable to assessment of partnership items these consolidated cases arise in connection with respondent’s determination of certain partnership items see sec_6221 sec_6226 and b section a provides that the period for assessing any federal_income_tax attributable to any for hfa-ii the issues are in the alternative because if we find that no valid partnership return was filed for which if filed would have fixed the period for assessing any_tax we need not address whether there was a valid consent to extend such period - partnership_item for the partnership’s taxable_year shall not expire before years after the later of the date on which the partnership return for such taxable_year was filed or the last day for filing a return for that year the 3-year period or the section a assessment_period section b a and b however provides that the 3-year period may be extended the 3-year period may be extended with respect to any partner by an agreement entered into by respondent and such partner and may be extended with respect to all partners by an agreement entered into by respondent and the tax_matters_partner or any other person authorized by the partnership in writing to enter into such an agreement see sec b a and b respectively the agreement must be executed prior to the expiration of the 3-year period and any subsequent agreement must be executed before the expiration of the period previously agreed upon section d suspends the running of the section a assessment_period upon the mailing of a notice of final_partnership_administrative_adjustment fpaa to the tax_matters_partner tmp of the partnership the running of the section a assessment_period is suspended for the period in which an action may be brought challenging the fpaa if such an action is brought during that period the suspension continues until the decision of the court therein becomes final and for year thereafter see sec d --- - section d makes clear that if for any partnership taxable_year no partnership return is filed any_tax attributable to a partnership_item arising in that year may be assessed at any time b affirmative defense burden_of_proof importance of contract principles in 95_tc_227 we dealt with a claim that the section a assessment_period had expired we stated the expiration of the period of limitation on assessment is an affirmative defense and the party raising it must specifically plead it and carry the burden of proving its applicability rule sec_39 sec_142 to establish this defense the taxpayer must make a prima facie case establishing the filing of the partnership return the expiration of the statutory period and receipt or mailing of the notice after the running of the period 76_tc_818 57_tc_735 where the party pleading the defense makes such a showing the burden of going forward with the evidence shifts to respondent who must then introduce evidence to show that the bar of the statute is not applicable 85_tc_535 where respondent makes such a showing the burden of going forward then shifts back to the party pleading the affirmative defense to show that the alleged exception to the expiration of the period is invalid or otherwise inapplicable adler v commissioner supra pincite the burden_of_proof ie the burden of ultimate persuasion however never shifts from the party who pleads the bar of the statute_of_limitations adler v commissioner supra pincite an agreement to extend the period of limitation for assessment and collection is not a contract but rather a waiver of a defense 282_us_270 piarulle v commissioner t1 c 77_tc_1291 affd on other issues 778_f2d_275 5th cir --- - in determining the validity of such a waiver however contract principles are important because section b requires a written_agreement and we look to the objective manifestations of mutual assent to determine the terms of such an agreement see 93_tc_623 piarulle v commissioner supra pincite id pincite those statements are applicable here til ava a findings_of_fact formation of ava certificate of limited_partnership ava sometimes the partnership is a limited_partnership formed pursuant to the california revised limited_partnership act sometimes crlpa cal corp code secs through west at the time the petition was filed the partnership’s principal_place_of_business was in coachella california on date a certificate of limited_partnership for the partnership the ava certificate was filed with the secretary of state of the state of california california secretary of state the ava certificate states that it is presented for filing pursuant to cal corp code sec west it shows frederick h behrens george l schreiber and robert a wright as general partners of the partnership the initial general partners that is also true with respect to the petitions filed by avf dv-85 hfa-ii and tfv and we so find -- - agreement of limited_partnership also on date the initial general partners and certain others entered into an agreement of limited_partnership with respect to the partnership the ava limited_partnership agreement or the agreement among other things the agreement establishes the authority and duties of the general partners and restricts the rights of the limited partners in part the agreement provides definitions managing agent means american agri-corp or its designated successor as provided for in this agreement role of limited partners except as otherwise provided in this agreement a limited_partner shall not take part in or interfere in any manner with the conduct or control of the business of the partnership and shall have no right or authority to act for or bind the partnership rights powers and duties of the general partners management and control of the partnership 1l1 1l a subject_to the consent of the limited partners where reguired by this agreement the general partners with the authority granted under this agreement shall have the exclusive right to manage the business of the partnership and are hereby authorized to take any_action of any kind and to do anything and everything they deem necessary in accordance with the provisions of this agreement in decisions by the general partners vote by a majority of them shall be determinative except as expressly provided herein the authority of the general partners to manage the business of the partnership shall be exercised only by the general partners c no limited_partner except one who may also be a general_partner and then only in his capacity as general_partner is within the scope of his authority hereunder shall participate in or have any control_over the partnership business or shall have any authority or right to act for or bind the partnership 1l1 e the general partners shall have the right and authority without the requirement of obtaining the approval or consent of the limited partners to admit an additional co- general_partner to the partnership providing the existing general partners remain the managing general partners and do not relinquish any of their duties responsibilities obligations or liabilities incurred in connection with this agreement authority of the general partners a except to the extent otherwise provided herein the general partners or their designated agent for and in the name and on behalf of the partnership are hereby authorized to engage in any kind of activity and to perform and carry out contracts of any kind necessary to or in connection with or incidental to the accomplishment of the purposes of the partnership as may be lawfully carried on or performed by a partnership under the laws of each state in which the partnership is then formed or gualified b every instrument purporting to be the action of the partnership and duly authorized and executed by the general partners shall be conclusive evidence in favor of every person relying thereon or claiming thereunder that at the time of delivery thereof this agreement was in full force and effect and that the execution and delivery of such instrument was duly authorized by the partners and the partnership amendments additional partners each limited_partner additional limited_partner general_partner or subsequent general_partner shall become a signatory hereof by signing such number of counterpart signature pages to this agreement and such other instrument or instruments and in such manner as the general partners shall determine by so signing each shall be considered to have adopted and to have agreed to be bound by all the provisions of this agreement as amended from time to time in accordance with the provisions of this agreement provided that no such counterpart shall be binding until it shall have been accepted by the general partners pursuant to the provisions of this agreement execution of amendments if this agreement shall be amended to reflect the designation of a new general_partner and the continuation of the business of the partnership such amendment shall be signed by such new general_partner filing and recording of amendments in making any amendments there shall be prepared and filed and recorded by the general partners such documents and certificates as shall be required to be prepared and filed pursuant to the crlpa miscellaneous tax_matters_partner the general partners shall designate one of them to be the tax_matters_partner and he shall possess the administrative_powers and responsibilities reguired by the tax equity and fiscal responsibility act of with respect to the duties of the managing agent managing agent the agreement provides among other things that the managing agent shall manage all of the day-to-day activities of the partnership and will perform the financial and tax planning duties for the partnership as well as oversee the partnership’s operational and tax reporting procedures the managing agent’s duties are further specified in a management agreement between american agri-corp and the partnership that authorizes the former to furnish such financing and tax planning services as per the general partners request amcor agreement to make amcor co-general partner amendment of ava certificate amcor capital inc formerly american agri-corp hereafter without distinction amcor was organized in by messrs behrens schreiber and wright following are pertinent portions of a document the amcor purchase document dealing with the purchase of general_partnership interests in certain partnerships including ava american agri-corp date mr fred h behrens mr george l schreiber mr robert a wright american agri-corp birch street bast tower suite newport beach ca subject purchases of a general_partnership in certain partnerships gentlemen you are co-general partners of the following california limited_partnerships there follows a list of partnerships including ava it is understood that the three of you as individuals collectively own a percent interest in each of these partnerships american agri-corp is desirous of purchasing percent of your collective position so that it would hold a percent interest as a co- general_partner in each of the above partnerships this finding is applicable to all the partnerships -- - american agri-corp agrees to buy and you agree to sell a one-half percent interest in the above general partnerships for a total consideration of dollar_figure or dollar_figure to each of you it is understood that american agri-corp assumes all the rights duties and obligations of a percent co-general partner in the above named partnerships sincerely understood and agreed to american agri-corp by s s fred h behrens fred h behrens chairman s s george l schreiber george l schreiber vice chairman s s robert a wright robert a wright senior vice president on date an amendment to the ava certificate adding amcor as a general_partner was filed with the california secretary of state partnership returns for tax purposes the partnership makes its return on the basis of a calendar_year for and the partnership prepared forms u s partnership return of income forms and the ava and forms respectively respondent received the ava and forms at his fresno california service_center on date and date respectively each of such returns shows the partnership’s address as c o amcor birch st ste east tower newport beach ca the ava form_1065 is - - signed joseph o voyer treasurer it shows the date of that signature as date it does not state the organization if any of which joseph o voyer was treasurer the partnership never had a treasurer mr voyer was never a partner in the partnership mr voyer was an officer and employee of amcor neither the ava or forms designates any partner as the tmp of the partnership designation of tmp in deborah r gaither a revenue_agent employed by respondent was conducting an examination of various amcor sponsored partnerships in date ms gaither prepared a letter for signature by messrs behrens and schreiber which she carried to messrs behrens and schreiber who signed the letter on date the september letter and immediately returned it to her pertinent portions of the september letter follow date internal_revenue_service avila road laguna niguel california re tax_matters_partner gentlemen as referenced in the limited_partnership agreement the general partners have designated the following to be the tax_matters_partner for the tax_year and until partnership_termination george l schreiber birch street suite newport beach california ssn the above designation is for the following partnerships there follows a list of partnerships including agri-venture associates sincerely s s fred h behrens chairman george l schreiber american agri-corp general_partner s george l schreiber vice president american agri-corp the september letter is stamped received date laguna niguel district consent to extend the time to assess tax following are pertinent portions of a form 872-p ava form 872-p for executed by george l schreiber tax_matters_partner on date and by a representative of respondent’s on date agri-venture associates partnership of birch street suite newport beach ca and the district_director of internal revenue consent and agree as follows - - the amount s of any federal_income_tax with respect to any person on any partnership_item s for the above partnership for the period s ended date may be assessed at any time on or before date if a notice of final_partnership_administrative_adjustment is sent to the partnership the time for assessing the tax for the period s stated in the notice of final_partnership_administrative_adjustment will not end until one year after the date on which the determination of partnership items becomes final the ava form 872-p for shows ava’ss taxpayer_identification_number as ava fpaa on date respondent issued an fpaa to the partnership addressed to tax_matters_partner the ava fpaa for its and taxable years b opinion taxable_year a introduction respondent issued the ava fpaa to the partnership on date since such date is more than years after the last day for filing the ava form_1065 see sec_6072 we must determine whether that date is also more than years after a valid ava form_1065 was received by respondent see sec a if it is not then the ava fpaa was timely to suspend the running of the section a assessment_period and ava’s affirmative defense of statute_of_limitations fails for see also sec c respondent has responded to ava’s affirmative defense of the statute_of_limitations by averring that the ava form_1065 is invalid because it was not executed in conformance with the internal_revenue_code respondent is correct that only a return as required by the internal_revenue_code a valid_return will fix the time for the running of the period to assess tax ie the statute_of_limitations see 41_bta_700 affd 118_f2d_644 lst cir failure to satisfy the requirements for filing a return is fatal to the validity and timeliness of the return 113_tc_125 petitioner argues that the ava’s form_1065 is a valid_return b requirement that partnership make a return signed by a partner sec_6031 requires that for each taxable_year every partnership shall make a return of income in pertinent part sec_6063 provides the return of a partnership made under sec_6031 shall be signed by any one of the partners the ava form_1065 was signed by joseph o voyer treasurer the parties have stipulated that mr voyer as treasurer of amcor was a corporate officer with authority under the regulations to execute returns and other statements on behalf of amcor the parties have further stipulated that if amcor is - - determined to have been a general_partner in the partnership for federal_income_tax purposes when the ava form_1065 was signed by mr voyer on date then such return is valid we must thus determine whether amcor was a partner in the partnership on date cc california revised limited_partnership act ava limited_partnership agreement crlpa section provides as follows dollar_figure admission of additional general partners unless otherwise provided in the partnership_agreement after the filing of a certificate referred to in section a general_partner may be admitted only a with the written consent of each general_partner and such affirmative vote of limited partners as is required in accordance with the provisions of subdivision f of section and the last paragraph of section or b with the written consent of each partner in accordance with the provisions of subdivision c of section cal corp code sec west as set forth supra in section iii a sec_11 1l e of the ava limited_partnership agreement accorded to the general partners the right and authority without the requirement of obtaining the approval or consent of the limited partners to admit an additional co-general partner to the partnership the agreement therefore provided an alternative to the otherwise mandatory provisions of crlpa section requiring some form of assent by the limited partners pursuant to crlpa section --- - and the agreement the initial general partners had the authority to admit amcor as a general_partner d amcor was not a general_partner in the partnership on date notwithstanding that the initial general partners had the authority to admit amcor to the partnership as a general_partner the question remains whether they exercised that authority on or before date on the record before us we are not persuaded that they did mr wright testified that with respect to the year it was the design of the initial general partners to each sell one-half of his interest in the partnership to amcor mr wright further testified that although the initial partners intended such sale to be effective date documentation of such sale was not prepared until some time during we didn’t make a big deal as to when it was done it was just something that we contemplated mr wright also testified that the partnership reported for tax purposes that amcor was a partner for the whole of the year the amcor purchase document evidences the agreement of the initial general partners to sell and amcor to buy a one-half percent interest in ava and other limited_partnerships for a purchase_price of dollar_figure of which one-third was to be paid_by -- - amcor to each initial general_partner the amcor purchase agreement is dated date and it is not retrospective in its discussion of such sale it states that the initial general partners own a l1-percent interest in the partnership and amcor is desirous of purchasing one-half of that interest because of the substantial purchase_price to be paid to each initial general_partner we think it a fair inference that the initial general partners would take no actions to admit amcor to the partnership as a co-general partner until they had received payment payments totaling dollar_figure would be documented by checks receipts evidence of withdrawals or deposits or the like which could establish the fact of such payments on or before date ava’s failure to produce such evidence leads to the inference that either such evidence does not exist or would be negative to petitioner see 6_tc_1158 the failure of a party to introduce evidence within his possession and which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable affd 162_f2d_513 10th cir putting such inference together with the execution of the ava purchase document on date and the filing of the amendment to the ava certificate on date adding amcor as a general_partner leads us to - - believe that amcor was not admitted to the partnership as co- general_partner until after date we find some additional support for that conclusion in the ava limited_partnership agreement which although it is silent on how the initial general partners are to exercise their authority to admit a person as a co-general partner specifically addresses how additional partners are to become signatories to the agreement sec_22 of the agreement see supra section itiit a requires a prospective partner to execute the agreement and such other instrument or instruments as the general partners shall determine in order to become a signatory to the agreement moreover the second sentence of sec_22 states by so signing each new partner shall be considered to have adopted and to have agreed to be bound by all the provisions of this agreement see also sec_22 of the agreement amendment of agreement to reflect designation of a new general_partner shall be signed by such new general_partner ava has failed to show that an officer of amcor executed the agreement or any other required instrument on or before date while we do not conclude that such executions are a precondition to a person’s being admitted as a partner we think that the absence of such executions supports our conclusion that amcor was not admitted as a partner on or before date -- - for the reasons stated ava has failed to prove that amcor was admitted to the partnership as a general_partner on or before date the fact that the partnership may have filed its tax_return for consistent with amcor’s being a partner for the whole year is not determinative we assume that the return was prepared after the close of e ava’s other arguments stipulation ava argues that by way of stipulation respondent has admitted that amcor was a general_partner in the partnership throughout ava relies on a stipulation of facts filed date in furtherance of a motion for summary_judgment made in a prior consolidation of certain amcor test cases the following language is contained in that stipulation of facts fred behrens george schreiber and robert wright remained as general partners in the partnerships including ava throughout american agri- corp was also a general_partner throughout as stated in the preamble of this stipulation this fact is stipulated to only for purposes of disposition of respondent’s motion for partial summary_judgment in the above-referenced cases emphasis added a stipulation is in the nature of a contract and will bind parties only to the terms actually agreed upon see rule e eg 87_tc_1451 as such the stipulation on which ava relies as an admission is without effect because by its terms its effectiveness was - - limited to respondent’s motion for partial summary_judgment which was disposed of long ago agency ava argues that even if amcor was not a partner in the partnership on date amcor as managing agent had the authority from ava to execute the ava form_1065 sec_6063 requires that a partnership return be signed by any one of the partners and respondent argues that sec_6063 is to be taken literally so that a partnership return must be signed by a partner and not by a partner’s agent respondent also argues that ava has failed to prove that amcor’s agency relationship with the partnership encompassed the signing of ava’s tax_return the evidence establishes that amcor had a certain limited authority to act for the partnership eg management of all day to day activities and was to oversee the partnership’s operational and tax reporting procedures supra sec iii a respondent is correct that ava has failed to prove amcor’s authority to file tax returns on behalf of the partnership moreover we agree with respondent that sec_6063 requires a partner’s signature and not the signature of a partner’s agent sec_601_504 statement of procedural rules addresses the requirements for filing powers of attorney paragraph a thereof states - - signing tax returns the filing of a power_of_attorney does not authorize the recognized representative to sign a tax_return on behalf of the taxpayer unless such act is both - permitted under the internal_revenue_code and regulations thereunder eg the authority to sign income_tax returns is governed by the provisions of sec_1_6012-1 a of the income_tax regulations and specifically authorized in the power_of_attorney ava does not claim that any power_of_attorney was filed with respondent nevertheless we find the regulation instructive as to the circumstances under which an agent may make a return for a taxpayer even were we to accept arguendo that sec_6063 permits a partnership return to be made by an agent of a partner the secretary has not provided by regulation for such action while sec_1_6012-1 income_tax regs authorizes the return of an individual to be made by an agent in certain circumstances and upon the condition that the return is accompanied by a power_of_attorney specifically authorizing the agent to make the return sec_1_6013-1 income_tax regs providing for the signing of partnership returns does not by its terms authorize a partnership return to be made by an agent of a partner as stated ava has not shown any authority for an agent to make a partnership return for a partner the supreme court has said that a taxpayer must be meticulously compliant with all the named conditions in order to secure the benefit of a -- p7 - statute_of_limitations see 281_us_245 mr voyer’s signature on the ava form_1065 does not comply with sec_6063 and it is not adequate to constitute it a valid_return miscellaneous ava also argues that there was only a technical flaw in the ava form_1065 since the partners of ava relied on the ava form_1065 they ratified it and respondent accepted the return and therefore it was effective to start the running of the period of limitations none of those arguments are persuasive f conclusion we find that the ava form_1065 was not signed by any partner and consequently it was not a valid partnership return see 41_bta_700 affd 118_f2d_644 lst cir therefore ava has failed to satisfy the first element necessary for it to establish its affirmative defense for the filing of the partnership return see 95_tc_227 and we must conclude that the ava fpaa was issued before expiration of the section a assessment_period - - with respect to the partnership’s taxable_year see supra sec iii b 1l a taxable_year a introduction the partnership timely filed the ava form_1065 on date and unless the 3-year period was extended the ava fpaa issued on date was issued after the expiration of the 3-year period respondent relies on the ava form 872-p for to show such extension ava argues that the ava form 872-p for is invalid primarily because ava argues george l schreiber was not the tmp of the partnership at the time he executed that document whether mr schreiber was then a tmp of the partnership turns on whether the september letter purporting to designate him the tmp of the partnership is valid ava argues that it is not we believe that the september letter is valid and so find b code and requlations as stated supra in section ii a section b b provides that the 3-year period may be extended with respect to all partners by an agreement entered into by respondent and the tmp in pertinent part the term tax_matters_partner is defined in sec_6231 a as the general_partner designated as the tax_matters_partner as provided in regulations - in pertinent part sec_301_6231_a_7_-1t a temporary proceed admin regs fed reg date provides a partnership may designate a partner as its tax_matters_partner for a specific taxable_year only as provided in this section sec_301 a -1t b temporary proced admin regs supra provides the following general requirement a person may be designated as the tax matters partners of a partnership for a taxable_year only if that person was a general_partner in the partnership at some time during the taxable_year for which the designation is made or is a general_partner in the partnership as of the time the designation is made sec_301 a -1t e temporary proced admin regs supra provides designation by general partners with majority interest the partnership may designate a tax_matters_partner for a partnership taxable_year at any time after the filing of a partnership return for that taxable_year by filing a statement with the service_center with which the partnership return was filed the statement shall-- identify the partnership and the designated partner by name address and taxpayer_identification_number specify the partnership taxable_year to which the designation relates declare that it is a designation of a tax_matters_partner for the taxable_year specified and -- - be signed by persons who were general partners at the close of the year and were shown on the return for that year to hold more than percent of the aggregate interest in partnership profits held by all general partners as of the close of that taxable_year for purposes of this paragraph e all limited_partnership interests held by general partners shall be included in determining the aggregate interest in partnership profits held by such general partners c september letter designates tmp on date george l schreiber was a general_partner in the partnership he was also a general_partner during by the september letter he is designated tmp of the partnership for on brief ava concedes that the september letter was properly signed by mr schreiber and amcor and together mr schreiber and amcor represented percent of the general_partner profits interests nevertheless ava argues that the september letter was not effective to designate mr schreiber the tmp of the partnership for because it fails to meet two of the requirements of sec_301_6231_a_7_-1t e temporary proced admin regs supra it does not identify the address of the partnership and it was not filed with the fresno california service_center where the ava form_1065 was filed subparagraph of sec_301_6231_a_7_-1t e temporary proceed admin regs id requires that the designated partner and the partnership be identified by name address and taxpayer_identification_number the september letter designates george - - l schreiber a general_partner in the partnership as the tmp of the partnership for and shows his address as birch street suite newport beach california the ava form_1065 shows the partnership’s address as care of amcor birch st ste east tower newport beach ca ava has failed to show that the partnership’s address was any different on date or that correspondence addressed to it care of george l schreiber who also signed the september letter as vice president of amcor would not have reached the partnership we find that the partnership was identified by address in the september letter moreover the september letter was prepared by deborah gaither a revenue_agent employed by respondent who was examining various amcor- sponsored partnerships the circumstances surrounding her preparation of that letter and its signature by messrs behrens and schreiber convince us that there could have been no confusion as to what partnerships were the subject of that letter and that any technical inadequacy in that regard is immaterial the first sentence of sec_301 a -1t e temporary proced admin regs supra specifies that the statement designating a tmp be filed with the service_center with which the partnership return was filed ava argues that its failure_to_file the september letter with the service_center is fatal to its validity respondent argues that since the - - regulatory requirements in dispute are procedural and respondent was not prejudiced by the omissions the court may determine that the regulatory requirements have been fulfilled on numerous occasions we have discussed the necessity of literal compliance with the procedural requirements in treasury regulations on making elections such as place of filing_requirements see eg 67_tc_736 in which we said repeatedly this court has held elections effective where the taxpayer complied with the essential requirements of a regulation even though the taxpayer failed to comply with certain procedural directions therein in 67_tc_1071 we said the critical question to be answered is whether the requirements relate to the substance or essence of the statute if so strict adherence to all statutory and regulatory requirements is a precondition to an effective election on the other hand if the requirements are procedural or directory in that they are not the essence of the thing to be done but are given with a view to orderly conduct of business they may be fulfilled by substantial if not strict compliance internal quotation marks and citations omitted we are not dealing here with an election yet the situation is analogous and the same considerations apply the service_center filing specification is not required by the statutory provision providing for an extension by agreement of the 3-year period see sec b we find that the filing - - requirement of sec_301_6231_a_7_-1t e temporary proced admin regs fed reg date was substantially complied with when the september letter was received in hand by deborah gaither respondent’s revenue_agent and that all requirements of the regulation have been satisfied the september letter was effective to designate george l schreiber the tmp of the partnership d timeliness of designation ava argues that even if the september letter was effective to designate mr schreiber as the tmp of the partnership the september letter was not filed by respondent before mr schreiber signed the ava form 872-p for which was signed on date it is true that the september letter is stamped received laguna niguel district with a date of date nevertheless we have found that the september letter was received in hand by one of respondent’s revenue agents on date and such receipt substantially complied with sec_301_6231_a_7_-1t e temporary proced admin regs fed reg date in pertinent part sec_301 a -1t k temporary proced admin regs provides that a statement designating a tmp becomes effective on the day the statement is filed generally the filing of a paper takes place upon the - -- delivery of it to an officer at his office see miton v united_states 105_f2d_253 5th cir containing an extensive summary of the meaning of the term filing and consequences thereof cf sec_7502 timely mailing is timely filing based on ava’s substantial compliance with sec_301 a - 1t e temporary proced admin regs we find that the september letter was filed on date the september letter was therefore effective on date the day the ava form 872-p for was signed by mr schreiber e ava’s other arguments ava argues even if the ava form 872-p for was validly executed mr schreiber’s consent to extend the section a assessment_period was a legal nullity because there never was a meeting of the minds between the parties ava avers behrens schreiber and wright were all unaware of respondent’s criminal investigation of amcor and themselves and would not have executed the forms 872-p if they had that knowledge we have described respondent’s criminal investigation in crop associates-1986 frederick h behrens tax_matters_partner v commissioner tcmemo_2000_216 ava has failed to prove that mr schreiber was unaware of the state of that investigation on date or that given that knowledge he would have refused to sign the ava form 872-p for -- - ava has failed to prove that on date when mr schreiber signed the ava form 872-p for he had a conflict of interest with the limited partners such that he was prevented from acting as a representative of those limited partners compare 147_f3d_221 2d cir in sum the criminal investigation created an overwhelming pressure on tmps to ignore their fiduciary duties to the limited partners as such we cannot let them bind these partnerships revg and remanding tcmemo_1994_26 fn ref omitted with 114_tc_115 distinguishing transpac drilling venture on the grounds that in phillips the limited partners had not refused to sign extensions the general_partner had not been indicted or convicted of a tax felony and was not cooperating with the government as a witness and the irs had not misled partners about the existence of a criminal investigation or instructed the general_partner to say nothing about it this case is governed by phillips and not transpac drilling venture ava has not claimed that any limited partners refused to sign any consent also as stated ava professes that when mr schreiber signed the ava form 872-p for he was unaware of any criminal investigation given that representation it is unlikely that he was cooperating with the government as a witness in a criminal investigation indeed the - - referral that resulted in a criminal investigation of amcor- related individuals did not occur until date almost month after he signed the ava form 872-p for see crop associates--1986 v commissioner tcmemo_2000_216 also in crops associates--1986 we did not find as the petitioner therein requested that the irs misled the partners about the existence of a criminal investigation nor did we find that the irs instructed the general_partner to say nothing about such an investigation f conclusion we find that george l schreiber was the tmp of the partnership on date the day he executed the ava form 872-p for the ava form 872-p was thus effective to extend the 3-year period for all of the partners of the partnership for the ava fpaa was timely issued before expiration of the section a assessment_period with respect to the partnership’s taxable_year iv ave a findings_of_fact avf a calendar-year taxpayer is a california limited_partnership formed in pursuant to the crlpa for avf timely made a return of income the avf form_1065 to respondent’s fresno california service_center the avf form_1065 shows avf’s address as c o amcor - - birch st ste east tower newport beach ca the avf form_1065 does not designate any partner as the tmp of avf on date messrs behrens and schreiber signed a letter the second september letter with respect to avf that in pertinent part is identical to the september letter see supra sec iii a the second september letter was properly signed by messrs behrens and schreiber who together represented percent of the general partner’s profit interests the circumstances surrounding messrs behrens and schreiber’s signing the second september letter are identical to the circumstances surrounding their signing the september letter on date mr schreiber executed a form 872-p with respect to avf the avf form 872-p for that except for the identification thereon of avf is identical to the ava form 872-p for see supra sec iii a the avf form 872-p for was executed by a representative of respondent’s on date on date respondent issued an fpaa to avf addressed to tax_matters_partner the avf fpaa for its taxable_year b opinion the issue here is the same as it is with respect to ava for except that it is the validity of the second september - - letter and not the first that is at issue for the reasons set forth supra in section iii b we find that the second september letter is valid therefore we find that george l schreiber was the tmp of avf on date the day he executed the avf form 872-p for the avf form 872-p for was thus effective to extend the 3-year period for all of the partners of the partnership for the avf fpaa was timely issued v dv-85 a findings_of_fact dv-85 sometimes the partnership a calendar-year taxpayer is a california limited_partnership formed in pursuant to the crlpa on date messrs behrens schreiber and wright as general partners and certain others entered into an agreement of limited_partnership with respect to the partnership the dv-85 limited_partnership agreement or the agreement the agreement contains provisions substantially identical to the provisions of the ava limited_partnership agreement set forth supra in section tit a for the partnership timely made a return of income the dv-85 form_1065 the dv-85 form_1065 does not designate any partner as the tmp of dv-85 - - respondent received three letters with respect to the partnership dated june july and date respectively the three letters each of the three letters states that as referenced in the limited_partnership agreement the general partners have designated george l schreiber as tmp the first two of the three letters say until the partnership_termination while the last says for the tax_year and until the partnership_termination the three letters are signed by messrs behrens schreiber and wright in various capacities with respect to amcor or as a general_partner of dv- on date mr schreiber was a general_partner of the partnership on that date he executed a form 872-p with respect to the partnership the dv-85 form 872-p for that except for the date and the identification thereon of dv-85 is identical to the ava form 872-p for the dv-85 form 872-p for was executed by a representative of respondent’s on date on date respondent issued an fpaa to the partnership addressed to tax_matters_partner the dv-85 fpaa for its taxable_year b opinion introduction the partnership timely filed the dv-85 form_1065 and unless the 3-year period was extended the dv-85 fpaa issued on - date was issued after the expiration of the 3-year period respondent relies on the dv-85 form 872-p for to show such extension there are technical defects in each of the three letters and respondent concedes that none of them complies with the requirements of sec_301 a -1t e temporary proced admin regs fed reg date for designating a tmp respondent also concedes that mr schreiber was not the tmp of dv-85 at the time he executed the dv-85 form 872-p for nevertheless respondent argues that the dv-85 form 872-p for was effective to extend the 3-year period for all of the partners of the partnership since mr schreiber was authorized by the partnership in writing to enter into an agreement with respondent to so extend the 3-year period see sec b b dv-85 argues that mr schreiber was not so authorized we believe that he was authorized in writing to enter into such agreement and we so find relevant law as stated supra in section ii a section b b provides that the 3-year period may be extended with respect to all partners by an agreement entered into by respondent and alternatively the tax_matters_partner or any other person authorized by the partnership in writing to enter into such an agreement sec_301_6229_b_-1t temporary proced admin regs fed reg date extension by agreement temporary provides - al --- any partnership may authorize any person to extend the period described in section a with respect to all partners by filing a statement to that effect with the service_center with which the partnership return is filed the statement shall-- a provide that it is an authorization for a person other than the tax_matters_partner to extend the assessment_period with respect to all partners b identify the partnership and the person being authorized by name address and taxpayer_identification_number c specify the partnership taxable_year or years for which the authorization is effective and d be signed by all persons who were general partners at any time during the year or years for which the authorization is effective respondent concedes that dv-85 filed no statement complying with sec_301_6229_b_-1t temporary proced admin regs supra respondent argues that nevertheless mr schreiber was authorized by dv-85 in writing to execute the dv-85 form 872-p for and that such authorization satisfies section b b section b b does not specify how a person other than the tmp is to be authorized by the partnership in writing to enter into an agreement to extend the 3-year period we have concluded that sec_301_6229_b_-1t temporary proced and admin regs is permissive not mandatory in nature see 101_tc_474 with respect to an s_corporation adopting the conclusions of amesbury apartments ltd and cambridge research dev group - -- that specificity of the written authorization is not required 97_tc_287 amesbury apartments ltd v commissioner t c pincite in amesbury apartments ltd v commissioner supra we reasoned t he crucial word in temporary_regulation sec_301_6229_b_-1t is ‘may ’ not ‘shall ’ there is no mandatory requirement that a partnership give authority to a person to execute a consent utilizing specific procedures such as those outlined in the temporary_regulation dv-85 contends that our reasoning in amesbury apartments ltd and cambridge research dev group is obiter dicta since the consents in both cases were signed before sec_301_6229_b_-1t temporary proced admin regs supra came into effect in any case we find our reasoning in those two cases to be persuasive and follow it here see bugaboo timber co v commissioner supra pincite we may look to the dv-85 limited_partnership agreement to determine whether mr schreiber was authorized by the partnership in writing to enter into an agreement with respondent to extend the 3-year period ie to execute the dv-85 form 872-p for see cambridge research dev group v commissioner supra pincite discussion in cambridge research dev group we found that language in the agreement of limited_partnership there in question authorizing the general partners to take any_action or do -- - anything in furtherance of the partnership business amounted to a grant of agency from the partners to the general partners sufficient for a general_partner to enter into an agreement with the secretary to extend the 3-year period see supra pincite here in pertinent part the dv-85 limited_partnership agreement provides ‘management and control of the partnership 1l1 1l a subject_to the consent of the limited partners where required by this agreement the general partners with the authority granted under this agreement shall have the exclusive right to manage the business of the partnership and are hereby authorized to take any_action of any kind and to do anything and everything they deem necessary in accordance with the provisions of this agreement in decisions by the general partners vote by a majority of them shall be determinative authority of the general partners a except to the extent otherwise provided herein the general partners or their designated agent for and in the name and on behalf of the partnership are hereby authorized to engage in any kind of activity and to perform and carry out contracts of any kind necessary to or in connection with or incidental to the accomplishment of the purposes of the partnership as may be lawfully carried on or performed by a partnership under the laws of each state in which the partnership is then formed or qualified there are no pertinent restrictions on the authority of the general partners and thus sec_11 1l a a and of the dv-85 agreement provide a grant of agency at least as broad -- -- as the grant made by the agreement in cambridge research dev group v commissioner supra sec_26 of the agreement the same as sec_26 of the ava limited_partnership agreement see supra sec iii a providing that the general partners shall designate one of them tmp confirms that drafters of the agreement contemplated that a general_partner would have the authority to extend the 3-year period for all of the partners of the partnership see sec b b the fact that the general partners were not successful in designating one of themselves tmp a position which carries responsibilities in addition to entering into an agreement with the secretary to extend the 3-year period does not convince us that the drafters of the agreement intended such extension to be accomplished only by a general_partner successfully designated tmp we believe that when read in the light of the california revised limited_partnership act the dv-85 limited_partnership provided the authority for a general_partner of the partnership to enter into an agreement to extend the 3-year period with respect to all the partners of the partnership and we so find the dv-85 form 872-p for executed by mr schreiber and delivered to respondent is evidence that mr schreiber had authority to execute that document see sec_11 b of the dv-85 limited_partnership agreement which is identical to the same section of the ava limited_partnership agreement set forth supra in section iti a the partnership has failed to prove that - - mr schreiber’s signature on the dv-85 form 872-p for was not duly authorized by the general partners of dv-85 dv-85 also makes the same arguments that we considered supra in section iii b e under the heading ava’s other arguments we reject those arguments with respect to dv-85 for the same reasons we rejected them with respect to ava conclusion the dv-85 form 872-p for was effective to extend the 3-year period for all of the partners of the partnership for the dv-85 fpaa was timely issued vi hra-i1 a findings_of_fact hfa-ii sometimes the partnership a calendar-year taxpayer is a texas limited_partnership formed in pursuant to the texas uniform_limited_partnership_act sometimes tulpa tex rev civ stat ann art 6132a west on date james d dannenbaum and mr wright as general partners and certain others entered into an agreement of limited_partnership with respect to the partnership the hfa-ii limited_partnership agreement or the agreement the agreement there is a conflict between stipulation of facts e-l which recites that hfa-ii was organized under the laws of california and the hfa-ii agreement of limited_partnership which recites that the partnership was formed under the laws of texas we may disregard a stipulation where it is clearly contrary to the evidence in the record and we do so here see 66_tc_312 - contains provisions substantially identical to the provisions of the ava limited_partnership agreement set forth supra in section tit a for the partnership prepared a form_1065 the hfa-ii form_1065 which was received by respondent on date at the signature line on the hfa-ii form_1065 is what appears to be a stamped signature block reading as follows american agricorp managing agent by the signature of george schreiber sr vp appears on the line in that block the hfa-ii form_1065 shows the date of mr schreiber’s signature as date the hfa-ii form_1065 does not designate any partner as tmp during amcor was not at any time a partner of hfa-ii mr schreiber was never either a general or limited_partner of hfa-ii on date respondent issued an fpaa to the partnership addressed to tax_matters_partner the hfa-ii fpaa for its taxable_year b opinion introduction the issue here is similar to the issue presented with respect to ava for see supra section iii b viz whether the hfa-ii form_1065 is invalid because not executed in conformance with the internal_revenue_code if invalid then a7 - hfa-ii’s affirmative defense of statute_of_limitations fails because the 3-year period had not run at the time respondent issued the hfa-ii fpaa see sec a c amcor was not a partner for the hfa-ii form_1065 to be a valid_return it must be signed by one of the partners of the partnership see sec_6063 the parties have stipulated if amcor is determined to have been a general_partner for federal_income_tax purposes when the hfa-ii form_1065 was executed then such return is adequate to commence the running of the statute_of_limitations as of the later of the due_date of the return or the date it was actually filed hfa-ii has failed to propose a finding of fact that amcor was a partner of hfa-ii by date the date of mr schreiber’s signature appearing on the hfa-ii form_1065 the hfa-85 limited_partnership agreement gives the general partners the authority to admit a co-general partner hfa-ii has failed to produce any evidence that such authority was exercised on or before date as with ava see supra section iti b d hfa-ii’s failure to produce such evidence leads to the inference that either such evidence does not exist or would be negative to petitioner see 6_tc_1158 affd 162_f2d_513 10th cir we find that amcor was not admitted as a general_partner of the partnership on or before date agency alternatively hfa-ii argues in addition amcor was managing agent of hfa as managing agent amcor was granted the responsibility for conducting all of hfa’s business and tax affairs and was authorized to sign the form_1065 in that capacity we reject that argument with respect to the hfa- ii for the same reasons we reject it with respect to ava see supra sec iiti b 1l e authority of limited_partner as a second alternative hfa-ii argues the form_1065 for hfa was executed by schreiber a general_partner in avf which was a limited_partner in hfa during respondent concedes that avf was a limited_partner in hfa-ii for the year hfa-ii has failed to prove that mr schreiber executed the hfa-ii form_1065 in any capacity other than as a vice- president of amcor even if we assume that he executed it as a limited_partner of avf however the hfa-ii form_1065 is still invalid sec_6063 provides that a partnership return shall be signed by any one of the partners it further provides the fact that a partner’s name is signed on the return shall be prima facie evidence that such partner is authorized to sign the return on behalf of the partnership prima facie evidence suffices to establish a fact until contradictory evidence is produced see black’s law dictionary 7th ed section of the - - hfa-ii limited_partnership agreement is substantially identical to section of the ava limited_partnership agreement set out supra in section iii a in pertinent part it provides that a limited_partner shall have no right or authority to act for or bind the partnership mr schreiber acting as a general_partner in avf which was only a limited_partner in hfa-ii had no authority to sign partnership returns on behalf of hfa-ii the hfa-ii form_1065 was not signed by a partner who had authority to bind the partnership ’ conclusion we find that the hfa-ii form_1065 was not signed by any partner who had authority to sign it and consequently it was not a valid partnership return the hfa-ii fpaa was issued before expiration of the section a assessment_period see supra sec iiti b f vii tev a findings_of_fact formation of tfv tfv sometimes the partnership is a texas limited_partnership formed in pursuant to the tulpa agreement of limited_partnership on date james d dannenbaum and robert a wright as general partners and certain others entered into an ’ we need not reach the broader issue anticipated by hfa-ii whether a partnership return that is signed by a limited_partner can ever be properly executed under sec_6063 since the limited_partner in this case lacked authority to execute the hfa-it form_1065 -- - agreement of limited_partnership with respect to the partnership the tfv limited_partnership agreement or the agreement the agreement contains provisions substantially identical to the provisions of the ava limited_partnership agreement set forth supra in section iii a agreement to make amcor co-general partner following are the pertinent portions of a document the tfv purchase document dealing with the purchase of a general_partnership interest in the partnership american agri-corp date mr robert a wright mr james d dannenbaum sic american agri-corp birch street bast tower suite newport beach ca subject purchases of a general_partnership interest in texas farm venturers-84 gentlemen you are co-general partners of texas farm venturers--84 a texas limited_partnership it is understood that the two of you as individuals collectively own a percent interest in this partnership american agri-corp is desirous of purchasing percent of the collective position of robert a wright’s general_partnership interest in texas farm venturers-- american agri-corp agrees to buy and you agree to sell a one-quarter percent interest in the above general_partnership interest for consideration as agreed upon between the name parties it is understood that american agri-corp assumes all the rights duties -- - and obligations of a co-general partner in the above named partnerships sincerely understood and agreed to american agri-corp by s s fred h behrens robert a wright chairman s s george l schreiber james d dannenbaum vice chairman s robert a wright senior vice president partnership returns for tax purposes the partnership makes its return on the basis of a calendar_year for and the partnership prepared forms u s partnership return of income the tfv and forms respectively respondent received the tfv form_1065 at his fresno california service_center on date and the tfv form_1065 at his austin texas service_center on date each of such returns shows tfv’s address as c o amcor birch st ste east tower newport beach ca the tfv form_1065 is signed joseph o voyer treasurer it shows the date of that signature as date it does not state the organization if any of which joseph o voyer was treasurer tfv never had a treasurer mr voyer was never a partner of tfv mr voyer was an officer and employee of amcor - - the tfv form_1065 does not designate any partner as the tmp of tfv designation of tmp respondent received two letters with respect to the partnership dated june and date respectively the june and the september letters respectively the june letter states that as referenced in the limited_partnership agreement the general partners have designated george l schreiber as tmp until the partnership_termination the june letter is signed by messrs behrens wright and schreiber in various capacities with respect to amcor in mr white’s case or as a general_partner of tfv the september letter is similar except that it designates robert a wright as tmp for and until the partnership_termination and it is signed only by robert a wright general_partner consents on date mr schreiber executed a form 872-p with respect to tfv the june tfv form 872-p for that except for the identification thereon of tfv is identical to the ava form 872-p for the date form 872-p for was executed by a representative of respondent’s on date on date mr wright executed a second form 872-p with respect to tfv the september tfv form 872-p for - that except for the identification thereon of tfv is identical to the ava form 872-p for the date form 872-p for was executed by a representative of respondent’s on date tev fpaa on date respondent issued an fpaa to tfv addressed to tax_matters_partner the tfv fpaa for its and taxable years b opinion taxable_year the issue here is the same as it is with respect to ava for see supra sec iii b 1l a the parties have stipulated on date when mr voyer signed the tfv form_1065 he was an officer and employee of amcor if amcor is determined to have been a general_partner of tfv for federal_income_tax purposes when the tfv form_1065 was signed by mr voyer then such return is valid we must thus determine whether amcor was a partner of tfv on date tfv makes essentially the same arguments made by ava it does not however argue that by way of stipulation respondent has admitted that amcor was a general_partner in tfv throughout the relevant statutory provision is tulpa section which in pertinent part provides w ithout the written consent or ratification of the specific act by all the limited partners a general_partner or all the general partners have no authority to admit a person as a general_partner - - tex rev civ stat ann art 6132a west tev has failed to prove that amcor was admitted as a co-general partner of the partnership in accordance with tulpa section on or before date we reject tfv’s other arguments for the reasons set forth supra in section iii b 1l e and we find that the tfv form_1065 was not signed by any partner who had authority to sign it and consequently it was not a valid partnership return the tfv fpaa was issued before expiration of the section a assessment_period and was effective to suspend the running of that period see supra sec iii b f taxable_year the issue here is the same as it is with respect to dv-85 for see supra sec v b the partnership timely filed the tfv form_1065 and unless the 3-year period was extended the tfv fpaa issued on date was issued after the expiration of the 3-year period respondent relies on the september tfv form 872-p for to show such extension there are technical defects in the june and september letters and respondent concedes that neither of them complies with the requirements of sec_301 a -1t e temporary proceed admin regs fed reg date for designating a tmp also respondent concedes that mr schreiber tfv has not produced any agreement by which amcor was engaged as managing partner of the partnership - who signed the june tfv form 872-p for was never a partner of tfv nevertheless respondent argues that the september tfv form 872-p for was effective to extend the 3-year period for all of the partners of the partnership since mr wright was authorized by the partnership in writing to enter into an agreement with respondent to so extend the 3-year period see sec b b for the same reasons set forth supra in section v b we find that the september tfv form 872-p for was effective to extend the 3-year period for the tfv fpaa was timely issued viii conclusion none of the partnerships has sustained the affirmative defense of statute_of_limitations the fpaa’s issued to ava and tfv for the and taxable years are valid the fpaa’s issued to avf dv-85 and hfa-ii for the taxable_year are valid in the partnerships’ reply brief they state that respondent’s opening brief identifies william k shipley as acting regional_counsel and mr shipley was a witness in this case the partnerships claim any direct involvement by mr shipley in a case in which he testified would be -- - inappropriate and unethical mr shipley is not among the counsel of record for respondent nor have the partnerships shown his direct involvement in this case the partnerships have made no claim that requires any_action of us see rule g an appropriate order will be issued
